Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  July 07, 2016

The Court of Appeals hereby passes the following order:

A16A0214. IN THE INTEREST OF: M. Z. AND S. Z., CHILDREN
    (MOTHER).

      After careful review of the entire record in this case, we conclude that the
mother’s application for interlocutory appeal was improvidently granted, and it is
ordered that this appeal is hereby dismissed.

                                       Court of Appeals of the State of Georgia
                                                                            07/07/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.